Case 3:21-cv-05968 Document 1-1 Filed 08/02/21 Page 1 of 2




EXHIBIT 1
                                                                                                  Case 3:21-cv-05968 Document 1-1 Filed 08/02/21 Page 2 of 2




                                                                                                                          Fairwinds Estate Winery LLC
                                                                                                                          Statement Of Property Values for 2020-2021
                                                                                                                                                     Distance
  Loc                                                                                                                             Year               Hydrant             Commercial                           Outside           Sub
 Num            Address                                           Description                                      Alarm? Sprink? Built   Const.     Fire Dept   SQ Ft    Building             BPP           Equipment         Totals
       4550 Silverado Trail North       Main Winery                             roof updated 2005, HVAC updated
   1-1 Calistoga, CA 94515                                                                                2001       CS     N      1979   Masonry      20ft      17255   $1,785,893         $1,500,000        $100,000       $3,385,893
                                                                                                          Caves                    1979   Concrete               22000   $3,828,000
                                                  Tank Building/Fermentation Room - roof updated 2005, HVAC 2001     CS     N      1979    Metal       20 ft     4125     $426,938          $1,200,000        $400,000       $2,026,938
        4550 Silverado Trail North
    1-2 Calistoga, CA 94515                                                         Tasting Room - updated 2009      CS     N      1979   Masonry      20ft      1300    $1,020,000          $100,000            $0          $1,120,000
        20580 8th Street East
2-1     Sonoma, CA 95476                                                                    Groskopf Warehouse                                                              $0               $10,000             $0           $10,000



                                     Subtotals                                                                                                                           $7,060,831         $2,810,000        $500,000      $10,370,831

                                                                                                                                                                                      Blanket Building, BPP and Equipment     $10,370,831
